 
 
I 
111th CONGRESS
2d Session
H. R. 5668 
IN THE HOUSE OF REPRESENTATIVES 
 
July 1, 2010 
Mr. Jones introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Magnuson-Stevens Fishery Conservation and Management Act to require the use of sums received as fines, penalties, and forfeitures of property for violations of that Act or other marine resource laws to be used to reduce the Federal deficit and debt. 
 
 
1.Use of fines, penalties, and forfeitures of property for violations of marine resource laws to reduce the Federal deficit and debtSection 311(e)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(e)) is amended to read as follows: 
 
(1) Notwithstanding any other provision of law, sums received as fines, penalties, and forfeitures of property for violations of any provisions of this Act or of any other marine resource law enforced by the Secretary, including the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.) shall be deposited into the Treasury and applied— 
(A)to reduce the annual Federal budget deficit for the fiscal year in which the sums are received, except as provided in subparagraph (B); and 
(B)if there is no annual Federal budget deficit for such fiscal year, to reduce the outstanding Federal debt..  
 
